DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 20-25 in the reply filed on 13 Jun 2022 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 Jun 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 21 Aug 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 Feb 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the radiation detector assembly comprises: a back radiation detector; and two side radiation detectors”. It is unclear whether the “back radiation detector” and “two side radiation detectors” recited in claim 3 are parts of “at least one radiation detector” recited in claim 1 or not. A review of the specification appears to disclose “back radiation detector” and “two side radiation detectors” as parts of “at least one radiation detector” (see at least Fig. 2A and pg. 8 of the specification of the instant application). Claim 4 inherits the deficiency by the nature of its dependency on claim 3.
Claim 4 recites the limitation “wherein the radiation detector assembly further comprises: a crown radiation detector”. It is unclear whether the “crown radiation detector” recited in claim 4 is a part of “at least one radiation detector” recited in claim 1 or not. A review of the specification appears to disclose the “crown radiation detector” as a part of “at least one radiation detector” (see at least Fig. 2A and pg. 8 of the specification of the instant application). 
Claim 22 recites the limitation “controlling a display to display the generated counts profile line having peaks at outer regions thereof and a trough at a center portion thereof”. The scope of “outer regions thereof” and “a center portion thereof” is unclear. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “controlling a display to display the generated counts profile line”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 10, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. (US PG Pub No. 2019/0320989) - hereinafter referred to as Verma - in view of Burnham et al. (US PG Pub No. 2014/0086836) - hereinafter referred to as Burnham.
Regarding claim 1, Verma discloses a device for performing an amyloid assessment (at least Fig. 12 and [0063]: presence of amyloid in brain), the device comprising:
a radiation detector assembly including at least one radiation detector (Fig. 12 and [0115]-[0117]: detectors 508a-f); and
at least one electronic processor (one or more controllers 512; [0081]: perform count collections, data recording, data analysis, transmitting data to an associated memory for data storage) programmed to:
detect radiation counts over a data acquisition time interval using the radiation detector assembly (Fig. 23-24 and [0168]: radiation signals v. time measured by detectors at different locations around subject's head);
compute at least one current count metric from the detected radiation counts ([0169]-[0170]: kinetics of measured radiation signals computed using the equation S=Ae^(αt) +Be^(βt));
store the at least one current count metric associated with a current test date in a non-transitory storage medium ([0081]: perform count collections, data recording, data analysis, transmitting data to an associated memory for data storage); and
determine an amyloid metric based on a comparison of the at least one current count metric with a count metric ([0170]: faster alpha phase for healthy subjects than AD patients) stored in the non-transitory storage medium ([0145]: standard characteristics, a range of characteristics, and/or a function that characterizes the determined characteristics of a radiation signal relative to a known disease state and/or a known degree of a particular disease state stored in an associated memory).
	Verma does not disclose:
the count metric associated with an earlier test date.
	Burnham, however, discloses:
a count metric associated with an earlier test date ([0075]: a value obtained from a sample from the individual with AD, but at an earlier point in time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verma’s processor to include Burnham’s method of comparing current count metric to a count metric associated with an earlier test. The motivation for the combination would have been to allow “monitoring progression of neurological diseases (including Alzheimer’s disease)”, as taught by Burnham ([0042]). 
Regarding claims 3-4, Verma in view of Burnham discloses all limitations of claim 1, as discussed above, and Verma further discloses:
a back radiation detector (Fig. 12A: detector 508d on the back of subject's head 502); and
two side radiation detectors (Fig. 12A-C: detectors 508e,f on sides of subject's head 502);
wherein the back radiation detector and the two side radiation detectors (Fig. 12: detectors 508) are arranged to define a cavity sized to receive a head (subject's head 502) with the back radiation detector arranged to view a backside of the head disposed in the cavity and the two side radiation detectors arranged to view left and right sides of the head disposed in the cavity (Fig. 12 and [0114]-[0117]: detectors 508 worn around subject's head 502) (claims 3-4); and
a crown radiation detector (Fig. 12: detector 508 a on top of subject's head 502) arranged to further define the cavity with the crown radiation detector arranged to view a crown of the head disposed in the cavity (Fig. 12 and [0114]-[0117]: detectors 508 worn around subject's head 502) (claim 4).
Regarding claim 5, Verma in view of Burnham discloses all limitations of claim 1, as discussed above, and Verma further discloses:
the radiation detector assembly does not include a radiation collimator ([0111]: collimator 406 may be integrally formed with, or otherwise attached, to the housing of the detector);
the device does not include timestamping circuitry for assigning timestamps to radiation counts detected using the radiation detector assembly; and
the computing of the at least one current count metric from the detected radiation counts does not include performing image reconstruction on the detected radiation counts ([0112]: it may be desirable to perform computed tomography, and in some applications specifically Positron Emission Tomography (PET), using the detectors described herein).
	It is noted that Verma discloses including radiation collimator and performing image reconstruction as options.
Regarding claim 6, Verma in view of Burnham discloses all limitations of claim 1, as discussed above, and Verma further discloses:
wherein the radiation detector assembly includes at least one radiation collimator (Fig. 10 and [0111]: detector includes collimator 406); and
the at least one electronic processor is further programmed to reconstruct the detected radiation counts into an image ([0113]: signals detected by individual detectors are output to form a computed tomography image).
Regarding claim 10, Verma in view of Burnham discloses all limitations of claim 1, as discussed above, and Verma further discloses in a different embodiment:
a radiation detector assembly is configured to detect radiation counts emanating from at least one-half of a brain monitored by the radiation detector assembly (Fig 1 and [0070]-[0071]: cap 2 including a plurality of detectors distributed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verma’s radiation detectors to be distributed over at least more than half of the subject’s head. The motivation for the combination would have been to “measure the presence, concentration, and/or changes over time of a tracer within (a greater number of ) different locations of the brain of a subject”, as taught by Verma ([0071]). 
Regarding claim 20, Verma discloses a method for performing a clinical assessment (at least Fig. 12 and [0063]: presence of amyloid in brain), the method comprising:
obtaining imaging data using a radiation detector assembly including at least one radiation detector (Fig. 12: detectors 508) mounted in or on a patient support (one or more flexible curved arms 504) on which the patient is positioned to view a head of the positioned patient (Fig. 12: subject's head 502; [0065]: detectors with sensitivities and timing precision to enable imaging techniques; [0113]: signals detected by individual detectors are output to form a computed tomography image);
detecting radiation counts from a radiotracer administered to the patient that binds with a targeted protein ([0064]: labeled compound targets beta-amyloid to measure metabolic and vascular health state of the brain of a subject; [0075]: counts corresponding to detected signal emissions from at least one tracer) over a data acquisition time interval (Fig. 23-24 and [0168]: radiation signals v. time measured by detectors at different locations around subject's head);
computing at least one current count metric from the detected radiation counts ([0169]-[0170]: kinetics of measured radiation signals computed using the equation S=Ae^(αt) +Be^(βt)); and
determining a metric of deposits of the targeted protein in the head of the positioned patient based on a comparison of the at least one current count metric with a reference count metric ([0170]: faster alpha phase for healthy subjects than AD patients).
	Verma does not disclose:
the reference count metric is a previous count metric.
	Burnham, however, discloses:
a reference count metric is a previous count metric ([0075]: a value obtained from a sample from the individual with AD, but at an earlier point in time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verma’s method to include Burnham’s method of comparing current count metric to a count metric associated with an earlier test. The motivation for the combination would have been to allow “monitoring progression of neurological diseases (including Alzheimer’s disease)”, as taught by Burnham ([0042]). 
Regarding claim 21, Verma in view of Burnham discloses all limitations of claim 20, as discussed above, and Verma does not disclose:
performing a follow-up assessment of the patient using the determined metric of deposits.
	Burnham, however, discloses:
performing a follow-up assessment of a patient using a determined metric of deposits ([0214]-[0215]: 12 or 18 month follow up performed to compare to baseline).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verma’s method to include Burnham’s method of performing a follow-up assessment. The motivation for the combination would have been to allow “monitoring progression of neurological diseases (including Alzheimer’s disease)”, as taught by Burnham ([0042]). 
Regarding claim 22, Verma in view of Burnham discloses all limitations of claim 20, as discussed above, and Verma further discloses:
generating a one-dimensional counts profile line from the measured total number of counts (Fig. 23-24: total signal counted v. time); and
controlling a display (user interface 86; [0085]: user interface 86 includes a touch screen display, or a display) to display the generated counts profile line (Figs. 23-24: signal profile).
	It is noted that a broadest reasonable interpretation was given to “one-dimensional counts profile line” as any data generated from the measured total number of counts.
Regarding claim 23, Verma in view of Burnham discloses all limitations of claim 20, as discussed above, and Verma further discloses:
wherein the detecting comprises continuously detecting singles radiation counts from at least one-half of the brain of the positioned patient (Fig. 1 and [0070]-[0071]: cap 2 including a plurality of detectors) over the data acquisition time interval (Fig. 23-24: total signal counted v. time).
It is noted that a broadest reasonable interpretation was given to “singles radiation counts” as any radiation counts.
Regarding claim 24, Verma in view of Burnham discloses all limitations of claim 23, as discussed above, and Verma further discloses:
wherein the singles radiation counts are detected without collimation of the radiation ([0111]: collimator 406 may be integrally formed with, or otherwise attached, to the housing of the detector).
It is noted that Verma discloses including radiation collimator as an option.
Regarding claim 25,  Verma in view of Burnham discloses all limitations of claim 20, as discussed above, and Verma further discloses:
wherein the targeted protein comprises beta amyloid ([0064]: labeled compound targets beta-amyloid).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Burnham as applied to claim 1 above, and further in view of Thompson (US Patent No. 6808308).
Regarding claim 2, Verma in view of Burnham discloses all limitations of claim 1, as discussed above, and Verma does not disclose:
a radiation shielding collar comprising a radiation-absorbing material and shaped and sized to be disposed around a neck.
	Thompson, however, discloses:
a radiation shielding collar (Fig. 1: shielding 14) comprising a radiation-absorbing material (Col 7, lines 58-60: shielding 14 of high density, high atomic weight material (actually lead)) and shaped and sized to be disposed around a neck (Fig. 4, 9 and Col 4, lines 29-30: support 22 has a top surface 40 contoured for the neck).
	It is noted that “radiation-absorbing material” was given a broadest reasonable interpretation in light of the specification as “a high atomic weight material such as lead” (see pg. 8 of the specification of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verma’s device to include Thompson’s radiation shield for a neck. The motivation for the combination would have been to “perform[s] much higher quality brain studies by reducing the out-of-field radiation very effectively”, as taught by Thompson (Col 2, lines 26), and minimize radiation exposure to other parts of a subject’s body.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Verma in view of Burnham as applied to claim 1 above, and further in view of Wieczorek et al. (US Patent Pub No. 2014/0319360) - hereinafter referred to as Wieczorek.
Regarding claim 7, Verma in view of Burnham discloses all limitations of claim 1, as discussed above, and Verma further discloses:
wherein the at least one electronic processor is further programmed to reconstruct the detected radiation counts into an image ([0113]: signals detected by individual detectors are output to form a computed tomography image).
	Verma does not disclose:
wherein the radiation detector assembly includes at least one slat radiation collimator.
	Wieczorek, however, discloses:
a slat radiation collimator ([0044]: slat-slit collimator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verma’s device to include Wieczorek’s slat radiation collimator. The motivation for the combination would have been to since “the slats 39 limit the spread or divergence of the radiation trajectories in the direction of the slit 41”, as taught by Wieczorek ([0044]).
Regarding claim 8, Verma in view of Burnham and Wieczorek discloses all limitations of claim 7, as discussed above, and Verma further discloses:
wherein the radiation detector assembly does not include robotic actuators configured for moving the at least one radiation detector during the data acquisition time interval over which radiation counts are detected using the radiation detector assembly (Fig. 12: detectors 508 fixed on subject’s head 502).
Regarding claim 9, Verma in view of Burnham and Wieczorek discloses all limitations of claim 8, as discussed above, and Verma further discloses:
wherein the at least one current count metric includes a total counts detected over the data acquisition time interval (Fig. 23-24: total signal detected v. time); and
the computing of the at least one current count metric includes scaling the at least one current count metric by one or more of patient weight, patient age, patient gender, and patient ethnicity ([0087]: normalize detector signals relative to a particular subject's physical characteristics relative to corresponding populations (e.g. age, height, weight, gender, ethnicity, etc.)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793